Citation Nr: 0523652	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left lower base pulmonary infarction with 
pleural effusion.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to December 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.

These claims were originally before the Board in March 2004, 
when it determined that the case had to be remanded for the 
completion of additional development.  The matter is now back 
before the Board.  Moreover, the Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision on this appeal herein. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's 10 percent evaluation for the residuals of 
a left lower base pulmonary infarction with pleural effusion 
has continuously been in effect for at least 20 years, and 
there is no indication that this rating is based upon fraud.

3.  Competent medical evidence of record indicates that the 
veteran does not have any currently disabling respiratory 
symptomatology that is attributable to his prior left lower 
base pulmonary infarction with pleural effusion.  

4.  The veteran has a 40 percent rating for service-connected 
varicose veins of the left lower extremity, and a 10 percent 
rating for the residuals of a left lower base pulmonary 
infarction with pleural effusion.

5.  Competent medical evidence of record does not demonstrate 
that based solely upon his service-connected disabilities, 
the veteran is incapable of obtaining or maintaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The 10 percent evaluation assigned to the veteran's 
residuals of a left lower base pulmonary infarction with 
pleural effusion is a protected rating.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2004).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the residuals of a left lower base 
pulmonary infarction with pleural effusion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6817 (2004). 

3.  The criteria for the assignment of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the veteran dated in 
August 2002, and provided to him prior to the initial 
unfavorable decision of record, notified him of the substance 
of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the August 2002 letter essentially 
satisfied the notice requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertains to 
his claims.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claims consists of information and/or 
evidence that demonstrates that he has increased 
symptomatology related to his service-connected residuals of 
a left lower base pulmonary infarction with pleural effusion, 
and that his service-connected disabilities solely prevent 
him from obtaining or maintaining substantially gainful 
employment.  Consequently, under the circumstances of this 
case, the Board finds that the notification requirements of 
the VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, identified VA and 
private treatment records, and records from the Social 
Security Administration (SSA) are associated with the claims 
file.  He was also afforded  three VA examinations in order 
to address the medical questions presented in this case.  The 
veteran and his attorney have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide these claims.  Accordingly, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
that the case is ready for appellate review.



Factual Background and Procedural History

With respect to the claims decided below, the Board notes 
that it has reviewed, considered, and weighed the probative 
value of all of the evidence of record, including but not 
limited to the veteran's contentions, private treatment 
reports dated from approximately July 1975 to July 1998, VA 
outpatient treatment and hospitalization reports dated from 
approximately November 1970 to October 1996, VA examination 
reports dated in January 2003, February 2003, and April 2003, 
and records from the SSA received in August 2002.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

The veteran desires an evaluation above 10 percent for his 
residuals of a left lower base pulmonary infarction with 
pleural effusion.  The RO initially service-connected this 
disability as secondary to the veteran's left lower extremity 
varicose veins in September 1975, after the veteran suffered 
a pulmonary infarction that required hospitalization in July 
1975.  The RO first assigned a 100 percent temporary total 
evaluation for this disability as effective from July 9, 
1975, and then assigned a reduced rating of 10 percent from 
September 1, 1975.  The ongoing disability was initially 
classified as a nontuberculous disease under 38 C.F.R. 
§ 4.97, rated analogous to Diagnostic Code (DC) 6810 (for 
serofibrinous pleurisy).  The veteran has had this 10 percent 
rating ever since, although pursuant to VA regulatory changes 
to VA's Schedule for Rating Disabilities (Rating Schedule) 
with respect to the evaluation of respiratory disorders 
(effective from October 7, 1996), the disability is now rated 
under 38 C.F.R. § 4.97, DC 6817 (2004) (for pulmonary 
vascular disease, but still classified as a nontuberculous 
disease).

The current matter pending on appeal before the Board stems 
out of claims filed by the veteran in May 2002 for an 
increased rating for his pulmonary infarction residuals and 
his left leg varicose veins, as well as for a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities (TDIU).  In its prior 
March 2004 decision, the Board denied the veteran entitlement 
to an evaluation in excess of 40 percent for his left lower 
extremity varicose veins, and that is the rating still in 
effect at this time.

As to the remaining two claims, however, the Board observes 
that the clear majority of the medical and other evidence now 
of record is contained in the veteran's recently received (in 
August 2002) SSA records.  However, although these documents 
contain much information that was not already of record, they 
also address the veteran's prior (remote) symptomatology, and 
not that as of (or at least reasonably close to) the time of 
the filing of his claims in May 2002.  Thus, in light of a 
lack of current medical evidence representative of present 
disability from the residuals of his service-connected 
pulmonary infarction, as well as a lack of medical evidence 
as to his ability to work in light of his service-connected 
disabilities, the RO arranged for him to undergo current VA 
examinations.  

A January 2003 VA general medical examination report did not 
contain any pulmonary findings or comment on the veteran's 
ability to work in light of his service-connected 
disabilities.  The report did note that the veteran was 
currently unemployed and in receipt of SSA benefits.  It also 
recorded diagnoses of varicose veins and hypertension.  A 
January 2003 VA arteries and veins report by the same 
examiner described the history and current state of the 
veteran's left leg varicose vein problem, and recorded the 
diagnoses of varicose veins and hypertension, as well as a 
history of left leg ligation.  

The veteran also underwent a VA pulmonary disease examination 
in February 2003, in order for an examiner to assess current 
symptomatology for both service-connected disabilities, and 
to ascertain their effect on employment.  In his report, the 
examiner reviewed the details of the initial occurrence of 
the veteran's in-service left leg injury and subsequent 
pulmonary infarction in July 1975.  He noted that the veteran 
did not require specific "lung medications" for this blood 
clot after approximately July 1976.  He also observed that 
the veteran was able to work as a tool and die maker for 30 
years, although he usually had problems with swelling and 
discomfort in the left leg, and one employer accommodated his 
problem by providing a cot for use during breaks.  The 
examiner further observed that the veteran also had a history 
of chronic bronchitis, chronic obstructive pulmonary disease 
(COPD), and emphysema, and that he had smoked a pack and a 
half of cigarettes per day since age 17 or 18.  After 
clinical evaluation and testing that included a normal chest 
X-ray report (revealing no radiographic evidence for acute 
pulmonary disease), the examiner opined that the veteran had 
a history of prior post-traumatic phlebitis and varicose 
veins, with later onset of deep vein thrombosis and PTE 
syndrome by history.  He further commented that the veteran 
had worked for 30 years despite symptomatic post-phlebitis 
syndrome.  He then advised that the veteran had smoker's 
COPD, but did not have any symptomatic sequelae of the 
pulmonary infarction.  (The Board further notes that this 
same report of a resolved pulmonary embolism with no residual 
was reported by a VA examiner in October 1996).  The February 
2003 examiner then noted that pulmonary function tests (PFTs) 
were pending (as to a determination of the existence of any 
current pulmonary vascular sequelae).  Finally, he concluded 
that it was as likely as not that the veteran's prior 
physical and sedentary work was impacted by his varicose vein 
disease and therapy.       

The record reveals that the veteran was scheduled to undergo 
PFTs in mid-March 2003, but that he called in to cancel and 
reschedule the test.  However, he did not report for his 
testing as rescheduled for late April 2003.  Thereafter, on 
April 30, 2003, the February 2003 examiner submitted an 
addendum to his report, mainly noting that his initially 
reported impression remained intact.

The record further reflects that the veteran was again 
afforded an opportunity for a new VA pulmonary examination 
with testing in May 2005, but he again did not report for 
this examination on its scheduled date.  

The veteran has offered no explanation as to why he did not 
attend his PFT testing in April 2003, or report for his new 
VA examination in May 2005.

The Board additionally notes that the veteran's SSA records 
do show that in September 1998, he was awarded disability 
benefits as effective from February 1996, and pertaining to 
discogenic and degenerative disorders of the back.  The 
decision further held that the veteran had not engaged in 
substantially gainful activity (employment) since February 
1996.


The veteran's TDIU application and addendum of record reflect 
that he last worked for a golf course, from March 2001 to 
July 2001.  Documentation from this employer reflects that 
the veteran no longer works there because he is not 
dependable.
 
Entitlement to an Increased Rating for the Residuals of a 
Left Lower Base Pulmonary Infarction with Pleural Effusion

Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The Board initially notes that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud, which is certainly not the situation here.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  
Because the veteran's 10 percent disability rating for the 
residuals of a left lower base pulmonary infarction with 
pleural effusion has been in effect since September 1, 1975, 
it is protected at that level from any decrease (although the 
rating may be increased if circumstances so warrant).

Accordingly, the veteran has a 10 percent rating for service-
connected residuals of a left lower base pulmonary infarction 
with pleural effusion, which is now classified  under 
38 C.F.R. § 4.97, DC 6817 (2004).  (The Board is aware that 
there actually is no 10 percent rating available under this 
particular diagnostic code, but, as noted, this is a 
protected rating carried over from 1975.)  The Board also 
notes that per 38 C.F.R. § 4.96 (2004), ratings under DC 6600 
through DC 6817, and under DC 6822 through DC 6847, will not 
be combined with each other.  Where there is lung or pleural 
involvement, ratings under DC 6819 and DC 6820 will not be 
combined with each other, nor with DC 6600 through DC 6817, 
or DC 6822 through DC 6847.  A single rating will be assigned 
under the diagnostic code which reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96.

Analysis of the Claim for an Increased Rating 

In order to obtain a higher rating of 30 percent for the 
veteran's residuals of a left lower base pulmonary infarction 
with pleural effusion, the evidence must show that the 
veteran has symptomatic pulmonary vascular disease following 
the resolution of an acute pulmonary embolism.  38 C.F.R. 
§ 4.97, DC 6817.  

In this case, however, the current and competent medical 
evidence of record (and in fact the evidence of record for 
many years prior) irrefutably establishes that the veteran 
has no remaining residuals from his July 1975 service-
connected pulmonary infarction.  While the medical evidence 
does show that the veteran still has respiratory 
symptomatology, the February 2003 VA examiner - the only 
practitioner of record to provide an opinion on the matter in 
connection with this claim - states that the veteran's 
current problems stem only from decades of tobacco abuse, and 
the Board observes that the veteran is not service-connected 
for any such disorder.  The Board is also aware that when it 
is not possible to separate the effects of a service-
connected disability from a nonservice-connected disorder, 
reasonable doubt dictates that such signs and symptoms must 
be attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  That is not the 
case here. 

Thus, the Board is left with no competent medical evidence of 
the existence of any current and service-connected 
respiratory symptomatology to evaluate the disability at 
issue under the pertinent provisions of the Rating Schedule.  
As such, the law precludes the veteran from receiving an 
increased rating for his service-connected residuals of a 
left lower base pulmonary infarction with pleural effusion.  

In reaching this conclusion, the Board is aware that the 
February 2003 VA examiner thought that it would be prudent to 
obtain PFT results in order to fully assess the presence or 
lack of current symptomatology.  VA, however, afforded the 
veteran two opportunities to undergo this testing, and he did 
not report for it when scheduled.  Moreover, the Board 
understands that the medical evidence most pertinent to the 
decision reached herein is now over two and a half years old, 
but again, when offered the opportunity to attend a 
completely new VA examination with testing in May 2005, the 
veteran chose not to report for his evaluation, nor did he 
supply or identify any other record of current medical 
examination for VA's review and consideration.  While VA does 
have a duty to assist in the development of a claim, this 
duty is not limitless.  The veteran's cooperation in 
responding to requests for information and reporting for 
scheduled examinations is required.  As the Court has noted, 
the duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480 (1992).

In light of the above, entitlement to an increased rating for 
the residuals of a left lower base pulmonary infarction with 
pleural effusion is simply not warranted.  In reviewing the 
foregoing, the Board has been cognizant of the benefit of the 
doubt rule.  The preponderance of the evidence, however, is 
against the veteran's claim.   As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to a Total Disability Evaluation Based on 
Individual Unemployability due to Service-Connected 
Disabilities (TDIU)

Applicable Law

TDIU ratings may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2004). 

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2004).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 
38 C.F.R. § 4.1, 4.15 (2004).  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a veteran 
is unemployed generally is insufficient to demonstrate that 
he is "unemployable" within the meaning of pertinent laws 
and regulations.  A longitudinal review of all the evidence 
is necessary to obtain a full understanding of the case.  See 
Schafrath v. Derwinski, 1Vet. App. 589 (1991).

In a precedent opinion, VA's Office of General Counsel 
(General Counsel) concluded that controlling regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the same 
circumstances.  Thus, the criteria include a subjective 
standard.  The General Counsel also determined that 
unemployability, under VA law, is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91.

Moreover, a total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b) (2004), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards as set forth in 
38 C.F.R. § 4.16(a).  See also 38 C.F.R. § 3.321(b).  As 
such, if a veteran is deemed unemployable by reason of 
service-connected disability but does not meet the normal 
percentage requirements, VA regulations direct that his case 
should be referred to the Director of the Compensation and 
Pension Service (Director) for extraschedular consideration.  
38 C.F.R. §§ 3.321(b), 4.16(b).

Analysis of the Claim for TDIU 

Currently, the veteran is in receipt of a 40 percent 
evaluation for service-connected left leg varicose veins, as 
well as a 10 percent evaluation for his service-connected 
residuals of a left lower base pulmonary infarction with 
pleural effusion.  These are his only service-connected 
disabilities.  As such, the veteran does not meet the 
percentage requirements for the assignment of TDIU.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).   

The Board has also contemplated whether it should return this 
case to the RO for referral to the Director for 
extraschedular consideration, even though the evidence does 
not show that the veteran meets the applicable TDIU 
percentage requirements.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  
Such action, however, would first require that there be 
competent evidence of record to establish that the veteran is 
unable to obtain or maintain substantially gainful employment 
solely as the result of his service-connected disabilities.  
Id.

To that end, the record contains evidence from the SSA to 
indicate that the veteran can no longer work in his chosen 
profession, and that he is only capable of certain sedentary 
employment for which he is not trained.  However, the SSA's 
finding of unemployability, as demonstrated in the reasoning 
contained in its September 1998 determination (and based upon 
the medical evidence of record), was based largely, if not 
entirely, upon nonservice-connected back disability.  
Moreover, VA specifically denied the veteran entitlement to 
service connection for his back problems in an unappealed 
November 1980 rating decision (released in December 1980), 
and also declined to reopen this claim in an unappealed 
December 1993 rating decision (released in January 1994).  

Additionally, there is no other evidence of record that 
purports to establish that the veteran is unable to do any 
qualifying work based solely upon his service-connected 
disabilities.  To the contrary, his last employer (for the 
period of March 2001 to July 2001), stated that his 
employment did not continue because he was not dependable.  
Furthermore, while the February 2003 VA pulmonary disease 
examiner did opine that the veteran's service-connected 
varicose vein disease certainly affected his prior physical 
and sedentary work, he did not indicate that this disability, 
on its own or in conjunction with his other service-connected 
disability, prevented him from obtaining or maintaining 
substantially gainful employment entirely.  To establish 
entitlement to TDIU, the veteran must show that his 
disabilities are different or more severe than those of 
similarly situated veterans, which is not shown here by the 
evidence.  See Van Hoose, supra.  Moreover, the record also 
does not demonstrate that the veteran's disorders are so 
severe or present such unusual symptoms as to render 
application of the regular schedular provisions in the Rating 
Schedule as impractical.  See 38 C.F.R. § 3.321(b).  Thus, in 
light of the evidence of record, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) or 38 C.F.R. 
§ 4.16(b) is also not warranted.          



The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim for TDIU, the evidence is not in equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, in consideration of the 
pertinent evidence of record, the claim for TDIU must be 
denied.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16.  


ORDER

An evaluation in excess of 10 percent for the residuals of a 
left lower base pulmonary infarction with pleural effusion is 
denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


